[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-14230
                                                              June 27, 2006
                       ________________________            THOMAS K. KAHN
                                                               CLERK
               D. C. Docket No. 04-00156-CV-FTM-29-DNF

MEDICAL SAVINGS INSURANCE COMPANY,

                                                           Plaintiff-Appellant,

                                  versus

HCA, INC.,
HCA HEALTH SERVICES OF FLORIDA, INC.,
LEE MEMORIAL HEALTH SYSTEMS, INC.,
et al.,


                                                        Defendants-Appellees,

LEE MEMORIAL HOSP., et al.,

                                                                  Defendants.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 27, 2006)

Before BLACK, PRYOR and COX, Circuit Judges.
PER CURIAM:

       After careful consideration of the record and the written and oral arguments

presented by all parties, we affirm based on the well-reasoned opinion of the

district court.




                                          2